DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on May 20, 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of “wherein each slide-in dowel comprises “solely one cutout” claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claims 10, 14 and 15 are objected to because of the following informalities:  
In claim 10 (line 3) “the corresponding” should recite --each corresponding--.
In claim 14 (line 7) “portion” should recite --opening--.
In claim 15 (line 1) “the corresponding” should recite --each corresponding--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 11-19) and claim 16 (lines 7-14) each recite “such that the first furniture member is attachable to the second furniture member by inserting a corresponding slide-in dowel of the plurality of slide-in dowels through a corresponding entry opening, such that the corresponding slide-in dowel reaches into a corresponding 
Claim 1 and claim 16 each fail to recite any limitations which enable one to properly determine what structural features define such corresponding “entry opening”, “entry interior” and “target interior” of the corresponding slide-in insert.  Furthermore, it is unclear as to how such structural features defini9ng the entry opening, entry interior and target interior structurally engage one another and/or are formed within the slide-in insert.  Claims 2-15 and 17 depend from claims 1 and 16 and are likewise rejected as being indefinite.  Examiner notes that claims 1 and 16 must include the limitations of claim 4 in order to overcome such rejection under 35 USC 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alno (DE 10 2005 053 321) in view of Giovannetti (US 2017/0037891).
As to claims 1 and 5, Alno discloses a system for slide-in fastening, comprising: 
a first furniture member, comprising: 
21, which are protruding from an end of the first furniture member; and 
a second furniture member, comprising: 
an insert aperture, which is positioned on an end of a side of the second furniture member; and 
a slide-in insert 1, wherein each slide-in insert is inserted in a corresponding insert aperture in the plurality of insert apertures; 
such that the first furniture member is attachable to the second furniture member by inserting the slide-in dowel through a corresponding entry opening 9, such that the slide-in dowel reaches into a corresponding entry interior of the slide-in insert, and then push the first furniture member sideways, in direction of and parallel to a lateral axis of the slide-in insert, such that the slide-in dowel is securely held in place inside a corresponding target interior 3; 
whereby the first furniture member is securely attached to the second furniture member (Figures 1-6).
Alno fails to explicitly disclose a system comprising a plurality of slide-in dowels, which are protruding from an end of the first furniture member; a plurality of insert apertures, which are positioned on an end of a side of the second furniture member; and a plurality of slide-in inserts; and wherein the first and second furniture members are perpendicularly connected.  
Giovannetti teaches a slide-in fastening system comprising a plurality of slide-in dowels 12, which are protruding from an end of a first furniture member 11; a plurality of insert apertures, which are positioned on an end of a side of a second furniture member 13; and a plurality of slide-in inserts 14, wherein each slide-in insert is inserted in a corresponding insert aperture in the plurality of insert apertures; and wherein the first and second furniture members are perpendicularly connected; the plurality of corresponding slide-in dowels and slide-in inserts enabling the first and second furniture members to be securely, rigidly affixed to one another at a fixed angle (Figures 1-12).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Alno to comprise a plurality of corresponding slide-in dowels and slide-in inserts, as taught by Giovannetti, in order to enable the first and second furniture members to be securely, rigidly affixed to one another at a fixed perpendicular angle.   
As to claims 2 and 3, Alno discloses a system for slide-in fastening wherein the insert apertures are circular; instead of being substantially figure-eight shaped, each comprising overlapping first and second15Customer No. 107840PATENTDocket No. 1833-0008 circular apertures, such that the insert apertures serve to orient vertical alignment of the slide-in inserts; wherein diameters of the first and second circular apertures are similar.  
Giovannetti teaches a slide-in fastening system wherein insert apertures receiving slide-in inserts 14 are substantially figure-eight shaped, each comprising overlapping first and second15Customer No. 107840PATENTDocket No. 1833-0008 circular apertures, such that the insert apertures serve to orient vertical alignment of the slide-in inserts; wherein diameters of the first and second circular apertures are similar; the figure-eight shape of the insert apertures and corresponding slide-in inserts preventing relative rotation of the inserts within the apertures, ensuring proper alignment between first and second furniture members 11,13 (Figures 1-12).  Accordingly, it would have been obvious to one having ordinary skill in 
As to claim 4, Alno discloses a system for slide-in fastening wherein each slide-in insert 1 comprises:
an entry opening 9;
an entry interior, such that the entry opening connects to the entry interior; 
a target opening 3; and 
a target interior, such that the target opening connects to the target interior; 
wherein the entry and target interiors are connected to form a combined interior along an elongated direction of each slide-in insert, such that the corresponding slide-in dowel 21 is configured to slide from the corresponding entry interior into the corresponding target interior (Figures 1-6).  
As to claim 6, Alno discloses a system for slide-in fastening wherein each slide-in dowel 21 is configured as a cylindrical member, which comprises a top front cutout A and a bottom front cutout A’ (diametrically opposite sides of annular cutout surface A,A’ define opposing top and bottom cutouts A,A’; Figure 5 reprinted below with annotations), each of the top and bottom front cutouts comprising: 
a cutout surface, which cuts at an angle such that each slide-in dowel narrows from a front of the cutout surface to a rear of the cutout surface (Figures 1-6).
[AltContent: textbox (B’)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A’)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    164
    159
    media_image1.png
    Greyscale

As to claim 7, Alno discloses a system for slide-in fastening wherein each slide-in dowel 21 is configured as a cylindrical member, which comprises solely one cutout A (annular cutout surface A,A’ defines a single cutout), comprising: 
a cutout surface, which cuts at an angle such that each slide-in dowel narrows from a front of the cutout surface to a rear of the cutout surface (Figures 1-6).  
As to claim 8, Alno discloses a system for slide-in fastening wherein each of the top and bottom front cutouts A,A’ further comprise:
an entry cut B,B’, which is a front cut that connects with a front of the cutout surface, such that the entry cut is configured to ease insertion of the slide- in dowels 21; and 
a rear cut, which connects with a rear of the cutout surface to reach a rear surface of the corresponding slide-in dowel (Figures 1-6).  
As to claim 10, Alno discloses a system for slide-in fastening wherein the target interior 3 gradually expands, from an outer side to an inner side, such that the shape of a front end of each corresponding slide-in dowel 21 with the top front cutout A and the bottom front cutout A’ is configured to match with the shape of the target interior, such 
As to claim 11, Alno discloses a system for slide-in fastening wherein the target interior 3 further comprises a bottom 13, which further comprises a bottom elongated guide protrusion 12, which is configured to adjust a position of the corresponding slide-in dowel 21 and ensure that the corresponding slide-in dowel is moveable into the target interior with minimal friction (Figures 1-6).  
As to claim 13, Alno discloses a system for slide-in fastening wherein each slide-in insert 1 is configured with ribbed edges 5, which are positioned on sides of each slide-in insert, such that the ribbed edges are configured to secure the corresponding slide-in insert inside the corresponding insert aperture (Figures 1-6).  
As to claim 14, Alno discloses a system for slide-in fastening wherein the target interior 3 is configured with a size that matches the slide-in dowels 21, such that the corresponding slide-in insert 1 is capable of expanding when the corresponding slide-in dowel is pushed into the target interior, whereby the corresponding slide-in insert is further secured inside the insert aperture, as the ribbed edges 5 expand into inner sides of the insert apertures, throughout an entire length of the target18Customer No. 107840PATENTDocket No. 1833-0008 opening of the slide-in insert, around an entire length of the target interior (Figures 1-6).  
As to claim 16, Alno discloses a system for slide-in fastening, comprising:
a slide-in dowel 21, which are configured to protrude from an end of a first furniture member; and 
1, wherein the slide-in insert is configured to be inserted in a corresponding insert aperture on an end of a side of a second furniture member; 
such that the first furniture member is attachable to the second furniture member by inserting the slide-in dowel through a corresponding entry opening 9, such that the slide-in dowel reaches into a corresponding entry interior of the slide-in insert, and then push the first furniture member sideways, in direction of and parallel to a lateral axis of the slide-in insert, such that the slide-in dowel is securely held in place inside a corresponding target interior 3; 
whereby the first furniture member is securely attached to the second furniture member (Figures 1-6).  
Alno fails to explicitly disclose a system comprising a plurality of slide-in dowels, which are protruding from an end of the first furniture member; a plurality of insert apertures, which are positioned on an end of a side of the second furniture member; and a plurality of slide-in inserts.  
Giovannetti teaches a slide-in fastening system comprising a plurality of slide-in dowels 12, which are protruding from an end of a first furniture member 11; a plurality of insert apertures, which are positioned on an end of a side of a second furniture member 13; and a plurality of slide-in inserts 14, wherein each slide-in insert is inserted in a corresponding insert aperture in the plurality of insert apertures; the plurality of corresponding slide-in dowels and slide-in inserts enabling the first and second furniture members to be securely, rigidly affixed to one another at a fixed angle (Figures 1-12).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Alno to comprise a 
As to claim 17, Alno discloses a system for slide-in fastening wherein each slide-in dowel 21 is configured as a cylindrical member, which comprises a top front cutout A and a bottom front cutout A’, each of the top and bottom front cutouts comprising:  19Customer No. 107840PATENT Docket No. 1833-0008 
a cutout surface, which cuts at an angle such that each slide-in dowel narrows from a front of the cutout surface to a rear of the cutout surface (Figures 1-6).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alno in view of Giovannetti, as applied to claim 4 above, and further in view of Liu et al. (US 8,641,315).
As to claim 9, Alno fails to disclose a system for slide-in fastening wherein the first furniture member comprises predrilled apertures with glue deposits in bottoms of the predrilled apertures; wherein rear ends of the slide-in dowels each are permanently connected to the first furniture member, by insertion of the rear ends into the predrilled apertures with the glue deposits.  
Liu et al. teach a slide-in fastening system wherein a first furniture member comprises predrilled apertures with glue deposits in bottoms of the predrilled apertures; wherein rear ends of slide-in dowels 100 each are permanently connected to the first furniture member, by insertion of the rear ends into the predrilled apertures with the glue deposits; the glue securely retaining the dowels within the apertures in the furniture member (Figures 20-23).  Accordingly, it would have been obvious to one having 
As to claim 15, Alno fails to disclose a system for slide-in fastening wherein each corresponding slide-in insert comprises a plurality of expansion slits on an outer surface of the slide-in insert.  
Liu et al. teach a slide-in fastening system wherein a slide-in insert 200 comprises a plurality of expansion slits 250 on an outer surface of the slide-in insert; the expansion slits enabling the slide-in insert to be compressed or expanded to exert a radial clamping force to securely retain the insert within an insert aperture in a furniture member (Figures 20-23).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Alno wherein the slide-in inserts comprise expansion slits, as taught by Liu et al., in order to enable the slide-in inserts to be compressed or expanded to exert a radial clamping force to securely retain the inserts within the insert apertures in the second furniture member.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alno in view of Giovannetti, as applied to claim 4 above, and further in view of Freres (FR 2 109 202).
As to claim 12, Alno fails to disclose a system for slide-in fastening wherein the target interior is configured with a side opening that narrows from an intersection 
Freres teaches a slide-in fastening system wherein a target interior 5 of a slide-in insert 1 is configured with a side opening that narrows from an intersection position, towards a minimum hold in position, and then expands, such that a corresponding slide-in dowel 2 is securely held in position when the corresponding slide-in dowel slides past the minimum hold in position; the minimum hold-in position of the side opening securely retaining the slide-in dowel within the target interior, preventing accidental removal of the dowel from the slide-in insert (Figures 1-6).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Alno wherein the side opening of the target interior of the slide-in insert comprises a minimum hold-in position, as taught by Freres, in order to securely retain the slide-in dowel within the target interior, preventing accidental removal of the dowel from the slide-in insert. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/03/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619